          Case 1:20-cv-05441-KPF Document 12 Filed 07/20/20 Page 1 of 9

                                                                   DLA Piper LLP (US)
                                                                   1251 Avenue of the Americas
                                                                   27th Floor
                                                                   New York, New York 10020-1104
                                                                   www.dlapiper.com

                                                                   Anthony Paul Coles
                                                                   T (212) 335-4844
                                                                   E anthony.coles@us.dlapiper.com

July 20, 2020

Hon. Katherine Polk Failla
United States District Court
   for the Southern District of New York
40 Foley Square
New York, NY 10007

Re:    Uniformed Fire Officers Association, et al. v. Bill de Blasio, et al.
       No. 20-cv-05441 (KPF) (RWL)

Dear Judge Failla:

    As counsel to Plaintiffs, we write in response to the letter from Defendants’ counsel, filed
July 17, 2020. (See ECF No. 7 (“Defs.’ July 17 Letter”); see also ECF No. 9 (“Pls.’ July 17
Letter”).) Plaintiffs represent approximately 60,000 New York City firefighters, police officers,
and corrections officers.

    By this letter, we request that the Court direct the parties to meet and confer to propose a
schedule for a Preliminary Injunction hearing on the matters raised by Plaintiffs’ Verified
Petition/Complaint (“Complaint”) (ECF No. 10-2), which was removed to this Court, and to
meet and confer on the scope of discovery in anticipation of the hearing. There also should be
no question that the TRO entered on July 15 by the Hon. Carol Edmead, JSC, should remain in
effect.

    In the wake of the repeal of New York Civil Rights Law § 50-a, which had kept law
enforcement personnel records confidential for more than four decades, Defendants have
indicated an immediate intent to disclose and promote on the internet thousands of records
relating to discipline of firefighters, corrections officers, and police officers, as well as
confidential settlement agreements. But the repeal of § 50-a did not also repeal well-settled law
regarding collective bargaining, due process, and contract law. At issue in this lawsuit is how
the repeal of § 50-a can be administered in light of existing legal protections that are independent
of § 50-a. Without the protections of a TRO, the indiscriminate disclosures contemplated by
Defendants would cause irreparable harm to Plaintiffs—which Justice Edmead identified as a
“critical” concern when she issued her order. (A copy of Justice Edmead’s July 15 order is
attached as Exhibit A.)

    As set forth in the Complaint, the release of unsubstantiated, unfounded, exonerated (or not
guilty), or pending disciplinary matters (“Unsubstantiated and Non-Final Allegations”) and
confidential settlement agreements would, among other harms:
            Case 1:20-cv-05441-KPF Document 12 Filed 07/20/20 Page 2 of 9




Hon. Katherine Polk Failla
July 20, 2020
Page 2

      Violate Plaintiffs’ Collective Bargaining Agreements (“CBAs”) with the Defendants
       because Plaintiffs have in place CBAs with terms and conditions that protect against the
       release of Unsubstantiated and Non-Final Allegations, in various forms, and four of the
       police association Plaintiffs and the corrections association have pending grievances that
       are proceeding to arbitration. The Defendants have no right to unilaterally render those
       terms null and void without following the provisions of the N.Y. Collective Bargaining
       Law, including those that mandate arbitration of grievances. Pending final determination
       by arbitration of those grievances, Defendants’ imminent release of Unsubstantiated and
       Non-Final Allegations must be enjoined.
      Violate the Due Process and Equal Protection Clauses of the United States and New York
       State Constitutions, and irrevocably and unfairly stigmatize Petitioners’ members. The
       proposed indiscriminate disclosure on the internet of unproven allegations is functionally
       irreversible, and would create unfair (and eternal) reputational and other damage to
       Plaintiffs;
      Breach thousands of settlement agreements entered into in good faith with the
       Respondents before the repeal of § 50-a with the legal expectation of confidentiality; and
      Arbitrarily and capriciously reverse longstanding City and State practice of deeming
       Unsubstantiated and Non-Final Allegations to be protected from disclosure, separate and
       apart from the provisions of § 50-a.
    In further response to Defendants’ July 17 Letter, we address Defendants’ misstatements of
fact and law, including regarding the validity of a TRO issued by Justice Edmead (N.Y. Supreme
Court) before the case was removed.

       1.       The State Court’s TRO Was Validly Issued and Remains in Effect.

    Justice Edmead properly entered a TRO. The order provides that Defendants, “and those
acting in concert with them, are Stayed from publicly disclosing any records concerning
Unsubstantiated and Non-Final Allegations or settlement agreements as defined in [Plaintiffs’
Petition], entered into prior to June 12, 2020, relating to the repeal of” CPLR § 50-a(1).” (ECF
No. 7-1 at 2 (emphasis and capitalization in original).) As Justice Edmead’s order makes clear,
she not only entered the order timely, but also denied a subsequent application by the Defendants
to set the order aside. As the order reflects, Defendants had neither served a notice of removal
on Plaintiffs nor filed a copy of the notice with the clerk of the state court before it went into
effect. (ECF No. 7-1 at 3.)

    Defendants now try again to relitigate Justice Edmead’s order because, they argue, it was
“issued by the state court following the removal of this matter to federal court.” (Defendants’
July 17 Letter at 1.) Justice Edmead already correctly rejected this argument. (ECF No. 7-1 at



                                                2
            Case 1:20-cv-05441-KPF Document 12 Filed 07/20/20 Page 3 of 9




Hon. Katherine Polk Failla
July 20, 2020
Page 3

3.) That conclusion was correct and is law of the case, and because it was made before removal
was effective, it is as valid as an order of this Court would be today. See Nasso v. Seagal, 263 F.
Supp. 2d 596, 608 (E.D.N.Y. 2003) (stating that, on “removal, the orders entered by the state
court are treated as though they had been entered by the federal court”); Riveredge Owners’
Ass’n v. Town of Cortlandt, Inc., No. 16-CV-5665, 2016 WL 6462387, at *7 (S.D.N.Y. Nov. 1,
2016) (report and recommendation) (“A federal district court has jurisdiction on the day that a
notice of removal is filed with the Clerk of that court . . . A State court, on the other hand, loses
jurisdiction on the date the notice of removal is filed in State court.”), R. & R. adopted, 2016 WL
7392218 (S.D.N.Y. Dec. 21, 2016); see also 28 U.S.C. § 1450 (“All injunctions, orders, and
other proceedings had in such action prior to its removal shall remain in full force and effect
until dissolved or modified by the district court.”).

    Defendants’ contention that they “have been, in effect, subject to a restraint without having
had an opportunity to be heard on the merits of Plaintiffs’ application” is nonsense. (ECF No. 7
at 2.) Defendants, in a highly unusual move, initiated removal of this action in the middle of the
TRO hearing before Justice Edmead, where counsel for all parties were present and had already
begun to present argument to the state court.

       2.       Plaintiffs Are Entitled to a Temporary Restraining Order and Preliminary
                Injunction.

   Plaintiffs docketed a copy of their Complaint, Memorandum of Law, and supporting papers
on Friday, July 17 for the Court’s reference. (See ECF No. 10 and exhibits thereto.) We will
nonetheless address a few of the matters raised in Defendants’ Letter, which were made in
shotgun fashion, and without citation to authority.

    First, Defendants’ contention that this action is an “attempt[] to subvert the clear intent” of
the repeal § 50-a and to “contravene the legislature’s purpose … through this litigation” is
meritless. (Defs.’ July 17 Letter at 1-2.) As Plaintiffs explain in the Complaint, “§ 50-a was
never the only source of [Defendants’] obligation to protect the privacy and safety of [Plaintiffs’]
members.” (ECF No. 10-2 ¶ 67; see also, generally, id. ¶¶ 66-76.) The repeal of § 50-a did not
alter Plaintiffs’ collective bargaining rights, which include the right to seek expungement of
some of the very information Defendants intend to release on the internet. It also did not affect
the constitutional guarantees of due process and equal protection, or the right to privacy and legal
entitlement to reasoned decision-making by government agencies. Disclosures following the
repeal of § 50-a must continue to account for these continuing (and indeed pre-existing) sources
of legal protections.

    Second, Defendants’ imminent release of confidential information is a classic manifestation
of irreparable injury. (See ECF No. 10-12 at 6-9.) These Unsubstantiated and Non-Final


                                                  3
            Case 1:20-cv-05441-KPF Document 12 Filed 07/20/20 Page 4 of 9




Hon. Katherine Polk Failla
July 20, 2020
Page 4

Allegations will be promoted and published by Defendants on the internet, potentially violating
the rights of thousands of law enforcement officers. (Id.) Once inflicted, this harm could never
be reversed. See Gambale v. Deutsche Bank AG, 377 F.3d 133, 144 (2d Cir. 2004) (“We simply
do not have the power, even were we of the mind to use it if we had, to make what has thus
become public private again.”); Doe v. Greco, 62 A.D.2d 498, 501 (3d Dep’t 1978) (“Public
disclosure of what is now confidential and should remain confidential would lead to an
irreversible breach of that confidentiality. The harms which would naturally flow from
disclosure could not be redressed nor could the parties ever be returned to the status quo ante.”).
The records at issue have been confidential since 1976, and there is no pressing need to
indiscriminately release them.

    Defendants callously ignore the threat of physical harm alleged in the Complaint, including
targeting of police officers with violence. (ECF No. 10-2 at ¶ 75.) And to the extent recent
examples of harassment and threats of violence against police shed light on the threatened harms
in this case, one need only look to the local papers.1 And Defendants’ contention that because
“[t]he types of records Plaintiffs seek to prevent from disclosure … have, for years, already been
released for other public employees,” and because Plaintiffs have failed “to point to even one
instance where the public disclosure [of disciplinary files] resulted in harm,” any disclosure of
Unsubstantiated and Non-Final Allegations “will not cause irreparable harm” is meritless and
beside the point. (Defs.’ July 17 Letter at 3.) Plaintiffs’ Memorandum of Law illustrates why
past disclosure of similar records in response to specific records requests cannot reasonably be
compared to the wholesale global publication and promotion of Unsubstantiated and Non-Final
Allegations at issue in this case and the widespread harm this approach will cause. (ECF No. 10-
12 at 6-10; cf. U.S. Dep’t of Justice v. Reporters Comm., 489 U.S. 749, 764 (1989) (“Plainly
there is a vast difference between the public records that might be found after a diligent search of
courthouse files, county archives, and local police stations throughout the country and a
computerized summary located in a single clearinghouse of information.”).) That is precisely
why, under similar circumstances less than two weeks ago, the Appellate Division of the
Superior Court of New Jersey temporarily enjoined that state’s attorney general from ordering
public disclosure of the identities of officers who have been sanctioned for serious disciplinary
violations—i.e., officers with records of proven misconduct. See Order on Motion, No. A-
003950-19T4 (N.J. Super., App. Div. July 8, 2020) (attached as Exhibit C). That court applied
“well-settled law to preserve the officers’ challenge by staying implementation of the [attorney

        1
           See, e.g., Thomas Tracy and John Annese, Queens NYPD lieutenant gets phone threats after protester’s
arrest: sources, N.Y. Daily News (July 14, 2020), https://www.nydailynews.com/new-york/nyc-crime/ny-queens-
cop-threatened-after-protester-arrest-20200714-uau5dt4aq5ftzefjn7q7mbpyvy-story.html (describing NYPD
lieutenant who received “about 30 phone calls and 40 texts on his department phone, including photos of severed
legs and limbs, and messages like … “We have all of your personal info” and “Watch you back, we will blast
you….”).



                                                        4
             Case 1:20-cv-05441-KPF Document 12 Filed 07/20/20 Page 5 of 9




Hon. Katherine Polk Failla
July 20, 2020
Page 5

general’s orders] pending [its] disposition of the appeal.” Id. at 2. Here, Plaintiffs similarly seek
nothing more than to preserve the status quo and prevent the specific irreparable harms described
in the Complaint and Memorandum of Law. (See ECF No. 10-2 ¶¶ 3, 9; ECF No. 10-12 at 6-
11.)

    Third, Defendants’ purported justiciability concerns are without merit. Defendants begin by
contending that “Plaintiffs have not actually identified a dispute with each of the City agencies
named in this matter.” (ECF No. 7 at 3.) For example, they argue that “Plaintiffs are seeking to
enjoin NYPD from taking an action it does not plan to take” because NYPD “intends to publish
only Charges and Specifications, dispositions and penalties.” (Id.) As the Complaint alleges, the
NYPD has clearly threatened the immediate release of unproven claims. (See ECF No. 10-2 ¶¶
1-9.) And as explained in Plaintiffs’ Affirmation in Support of Emergency Relief, NYPD told
Plaintiffs’ counsel it intended to disclose records of unsubstantiated, unfounded, exonerated, and
pending disciplinary matters by or before July 15, 2020. See Friends of the Earth, Inc. v.
Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000) (“It is well settled that ‘a
defendant’s voluntary cessation of a challenged practice does not deprive a federal court of its
power to determine the legality of the practice.’” (quoting City of Mesquite v. Aladdin’s Castle,
Inc., 455 U.S. 283, 289 (1982))). On July 13 and 14, we asked counsel for Defendants whether
any release could be delayed beyond July 15, and they refused to commit then, or at the
subsequent hearing before Justice Edmead.

    Plaintiffs also adequately address the role of Defendants Fire Department of New York and
the Department of Corrections, alleging that “the Mayor, NYPD, and CCRB have indicated that
they intend to release all disciplinary records of firefighters, corrections officers, and police
officers, including Unsubstantiated and Non-Final Allegations.” (ECF No. 10-2 ¶ 50.) And, at
any rate, public statements made by Mayor de Blasio about the imminent release of records for
police officers, firefighters, and correction officers contradict Defendants’ assertions before the
Court.2 Plaintiffs have sufficiently alleged that publication on the internet of disciplinary records
from each of the Defendant agencies is imminent. (See, e.g., ECF No. 10-2 ¶ 1 (alleging that
Defendants will begin the release of records “concerning disciplinary matters against retired and
active individual New York City police officers, firefighters and corrections officers”)).

    Defendants also contend there is no case or controversy against Defendant Civilian
Complaint Review Board (“CCRB”) because – although their explanation is vague and
ambiguous – the CCRB has already indiscriminately released many of the documents in question
since the June repeal of § 50-a, including some documents “as of” July 13, the same day

         2
           See, e.g., NYC mayor wants disciplinary records for firefighters and correction officers posted online, just
like police, N.Y. Daily News (June 29, 2020), https://www.nydailynews.com/new-york/nyc-crime/ny-50-a-de-
blasio-fndy-correction-department-20200629-az6br44mcbbclbg2rbcf24x6ii-story.html.


                                                          5
           Case 1:20-cv-05441-KPF Document 12 Filed 07/20/20 Page 6 of 9




Hon. Katherine Polk Failla
July 20, 2020
Page 6

Defendants received notice of Plaintiffs’ intention to file this lawsuit. (Defs.’ July 17 Letter at
3.) Plaintiffs, however, are not aware of any such release, which in any event would raise
concerns about the CCRB’s actions.

     On July 8, 2020, Plaintiff, Police Benevolent Association of the City of New York, Inc.
(“PBA”), wrote to Defendant Frederick Davie, Chair of the CCRB, reminding him that “the
CCRB has previously refused to produce” Unsubstantiated and Non-Final Allegations in
response to individual requests “on the ground that doing so would constitute an ‘unreasonable
invasion of privacy[.]’” (Letter from Patrick J. Lynch to Rev. Fred Davie (July 8, 2020).) The
letter also sought Mr. Davie’s “assurances that the CCRB will properly apply all FOIL
exemptions to safeguard police officers and families” notwithstanding the repeal of § 50-a, as
Mr. Davie suggested the CCRB would do in October 2019. (Attached as Exhibit B is Mr.
Lynch’s letter and an accompanying letter, also dated July 8, 2020, from Michael Murray to
Jonathan Darche.)

     It now may appear that, as of the date of the PBA’s letter, the CCRB had already released
some of these documents to requestors, and it did so again less than a week later. Plaintiffs have
a live claim for injunctive relief to prevent further dissemination of Unsubstantiated and Non-
Final Allegations, including pending cases that have not yet been released. (See Defs.’ July 17
Letter at 3 (noting that disclosure did not include pending or open cases).) Separately, these
representations demonstrate Plaintiffs’ urgent need to take limited discovery in advance of the
preliminary injunction hearing. Plaintiffs seek expedited discovery of (i) any release of
Unsubstantiated and Non-Final Allegations by the CCRB, (ii) the recipients of any such release,
(iii) any communications concerning the release, among other things. Plaintiffs are entitled to
know what, if anything, the CCRB has produced, to whom, when, and why, and to fashion any
appropriate remedies or safeguards. Far from mooting the point, as Defendants allege, the
CCRB’s conduct emphasizes the importance of the TRO, which stays and binds Defendants and
those “acting in concert” with them. It also highlights the importance of Plaintiffs’ request for
expedited discovery.

    Fourth, Defendants’ cursory, four-paragraph discussion of the merits of Plaintiffs’ 33-page
Complaint, including nine claims for relief, hardly requires a response. However, their brief
assessment of the claims belies several fundamental misunderstandings that bear mentioning:

           Each of the Plaintiff Unions has entered into a CBA with their respective agencies
            and the City governing the terms and conditions of their employment. Multiple
            Plaintiffs have filed grievances and initiated the arbitration process outlined in their
            CBAs because the release of Unsubstantiated and Non-Final Allegations would
            violate the CBAs and unilaterally render certain provisions null and void. In
            requesting an injunction in aid of arbitration (Count 1), Plaintiffs seek to prohibit


                                                  6
           Case 1:20-cv-05441-KPF Document 12 Filed 07/20/20 Page 7 of 9




Hon. Katherine Polk Failla
July 20, 2020
Page 7

            Defendants from undermining their arbitrations by irreversibly publishing the very
            information that would be at issue in those tribunals. The law is well settled that
            courts have authority to order provisional injunctive relief to “protect the viability of
            an award” in arbitration and prevent that process from becoming an empty ritual.
            Saferstein v. Wendy, 137 Misc. 2d 1032, 1034 (Sup. Ct., N.Y. Cnty. 1987) (“[CPLR §
            7502(c)] was intended to maintain the status quo pending arbitration in order to
            protect the viability of an award in favor of the applicant.”); see also Espiritu Santo
            Holdings, LP v. L1bero Partners, LP, No. 19-cv-3930, 2019 WL 2240204, at *16
            (S.D.N.Y. May 14, 2019) (“This Court also has authority to issue the requested
            injunctive relief pursuant to Fed. R. Civ. P. 64, which incorporates state-law
            provisional remedies, including injunctions in aid of arbitration under C.P.L.R. §
            7502(c).”), aff’d, 789 F. App’x 288 (2d Cir. 2020). Defendants’ argument that “the
            court does not have jurisdiction over any breach of the collective bargaining
            agreements” misunderstands both the nature of the relief requested in Count 1 and
            this Court’s authority. (Defs.’ July 17 Letter at 4.)

           The Due Process Clauses of the U.S. and N.Y. Constitutions prohibit government
            employers from inflicting reputational harm on individuals and depriving them of a
            protected liberty interest without adequate procedures. Here, Plaintiffs’ members will
            face reputational harm (stigma) from the worldwide publication of Unsubstantiated
            and Non-Final Allegations, and this harm will implicate their liberty interest in
            pursuing future employment opportunities (plus). (ECF No. 10-12 at 13-18.) This
            liberty interest is well recognized, particularly in the context of websites created and
            promoted by the government that potential employers are likely to access. See
            Valmonte v. Bane, 18 F.3d 992, 1001 (2d Cir. 1994) (stating that “the dissemination
            of information from [a state registry of child abuse offenders] to potential child care
            employers, coupled with the defamatory nature of inclusion on the list, does implicate
            a liberty interest”); Bursac v. Suozzi, 22 Misc. 3d 328, 340 (Sup. Ct., Nassau Cnty.
            2008) (stating that county executive’s public posting of identifying information about
            DWI arrestees “on an Internet Web site with unlimited access to the public” could
            “affect a legal status and impose specific harm by being available to, inter alia, search
            engines, credit agencies, landlords and potential employers, for a lifetime, regardless
            of the underlying outcome of the case”). Separately, Defendants are mistaken that the
            due process claims involve the disclosure of settlement agreements. (Defs.’ July 17
            Letter at 4.) They seem to be referencing Plaintiffs’ allegation that the release of
            these records “would doubly violate due process because, in deciding how to respond
            to allegations, officers relied on the City’s guarantee that such allegations would
            remain confidential.” (ECF No. 10-12 at 17.) This application of the repeal of § 50-a
            would have an impermissibly retroactive effect by upsetting reliance interests and



                                                  7
           Case 1:20-cv-05441-KPF Document 12 Filed 07/20/20 Page 8 of 9




Hon. Katherine Polk Failla
July 20, 2020
Page 8

            triggering fundamental fairness concerns. See Landgraf v. USI Film Prods., 511 U.S.
            244, 278-80 (1994).

           The Defendants’ imminent disclosures will also breach disciplinary settlement
            agreements entered into prior to the repeal of § 50-a (Count 6). Because § 50-a was
            in effect when the agreements were executed, the law’s protections “form a part of
            the contract as fully as if expressly incorporated in the contract.” (ECF No. 10-12 at
            22 (quoting 11 Williston on Contracts § 30:19).) Defendants provide no contrary
            authority on this point.

           The Equal Protection Clauses of the U.S. and N.Y. Constitutions prohibit the
            government from treating similarly situated individuals differently. The planned
            disclosures violate this principle insofar as firefighters, corrections officers, and
            police officers will receive “different treatment from that received by other
            individuals similarly situated.” (ECF No. 10-12 at 19-21.) Defendants’ contention
            that “Plaintiffs are in fact now treated similarly to other City employees” because
            OATH, the agency that “adjudicates disciplinary charges for the majority of City
            employees,” publishes its Reports and Recommendations online, including for
            charges that “are ultimately adjudicated as not-guilty” fails to account for the full
            spectrum of allegations that Defendants have indicated they will publish and promote
            online. (ECF No. 7 at 4.) (ECF No. 1-1 ¶ 51.) Defendants do not contend that
            OATH publishes all pending and unsubstantiated accusations against, for example,
            sanitation workers or City Council members that do not lead to charges. But that is
            the type of disclosure the City has indicated it will make against firefighters and
            officers in light of the repeal of § 50-a.

           As to Plaintiffs’ Article 78 claims (Counts 7 and 8), Defendants again misapprehend
            the practical significance of the repeal of § 50-a, which merely repealed the law
            barring disclosure: it did not require disclosure, and it certainly did not require
            disclosure without consideration of the consequences of other laws, and in violation
            of Plaintiffs’ legal, contractual and constitutional rights. Defendants’ data dump
            ignores their past practice, well-settled expectations, and the independent sources of
            law cited in the Memorandum of Law that would make any decision to release
            Unsubstantiated and Non-Final Allegations an arbitrary and capricious one. (ECF
            No. 10-12 at 23-29.) This is especially so because the documents were not
            individually analyzed. It is bedrock administrative law that the agency must not
            consider things categorically when a more focused review is possible. See Motor
            Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 45
            (1983). Finally, Defendants’ purported ripeness issue is circular: they claim that an
            agency determination to release the records “is speculative” and unreviewable until



                                                 8
            Case 1:20-cv-05441-KPF Document 12 Filed 07/20/20 Page 9 of 9




Hon. Katherine Polk Failla
July 20, 2020
Page 9

             the records are actually released, (Defs.’ July 17 Letter at 5), while simultaneously
             claiming that no action lies once the records are released, (id. at 3). Such circular
             logic cannot stand.

       3.       Plaintiffs Request Expedited Discovery and a Briefing Schedule.

    Finally, Plaintiffs respectfully request the Court order the parties to meet and confer on a
briefing schedule to address the motion for a preliminary injunction and the scope of discovery,
and the continuation of the TRO pending the hearing and determination of that motion. The
need for discovery in advance of the preliminary injunction hearing is particularly acute here.
Defendants contend they have released some but not all of the records Plaintiffs contend are
protected from disclosure by law. It is important to understand exactly what records were
disclosed, by which Defendants, and when. Plaintiffs also are entitled to discovery on the
contours of the terms Defendants use, including their use of words like “unsubstantiated,” and
Plaintiffs must explore relevant information concerning Defendants longstanding practice,
separate and apart from § 50-a, of deeming certain unproven allegations against city employees
and officers as confidential, and related matters.

    The rights Plaintiffs seek to redress are important and fundamental. Plaintiffs appreciate the
Court’s consideration and are available at the Court’s convenience, and also available to engage
in a meet and confer with counsel for Defendants on these matters at the Court’s direction. We
would expect to reach out to counsel for Defendants promptly on these matters.

    As this letter was being filed, we received correspondence from counsel for Defendants
proposing a briefing schedule for a preliminary injunction motion that is unreasonably short and
fails to provide for necessary discovery. In addition, under Fed. R. Civ. P. 65(b), the TRO
entered by Judge Edmead remains in effect.

                                               Respectfully submitted,


                                               Anthony P. Coles


cc:    All counsel of record (via ECF)
       failla_NYSDChambers@nysd.uscourts.gov




                                                  9
